Case 1:18-cv-03969-GHW Document 131 Filed 07/02/19 Page 1 of 2

 

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

 

AMERICAN E. GROUP LLC,
Plaintiff, Case No.: 1:18-cv-03969 (GHW)

-against-
LIVEWIRE ERGOGENICS, INC.,

Defendant.

 

LIVEWIRE ERGOGENICS, INC.,

Counterclaim |
Plaintiff/Third-Party
Plaintiff

-against-
AMERICAN E GROUP LLC,
Counterclaim Defendant,

ELANA HIRSCH a/k/a ELANA MICHELLE HIRSCH
a/ka/a ELANA BARKATS, JSBARKATS PLLC and
SUNNY JOSEPH BARKATS a/k/a SANNY JOSEPH
BARKATS,

Third-Party Defendants.

 

 

APPEARANCE OF COUNSEL

 

To: The clerk of court and all parties of record.
I am admitted or otherwise authorized to practice in this court, and I appear in this case
as counsel for Plaintiff/Counterclaim Defendant, AMERICAN E GROUP LLC, and Third-Party

Defendant, ELANA HIRSCH a/k/a ELANA MICHELLE HIRSCH a/ka/a ELANA BARKATS.
Case 1:18-cv-03969-GHW Document 131 Filed 07/02/19 Page 2 of 2

Dated: Brooklyn, New York
, July 2, 2019

By: Ira M. Thomas, NY Atty Reg # 2400455
CHERNY & PODOLSKY, PLLC

Attorneys for Plaintiff

2681 E. 14" Street

Brooklyn, New York 11235

(718) 449-5100

ira@cplawfirm.net
Direct Line (917) 426-9172

Fax No. (646) 514-7230 direct and (718) 449-6661 office

Page 2
